Title: Memorial to the States General, 18 August 1782
From: Adams, John
To: Netherlands, States General of



The Hague, ca. 18 August 1782. LbC (Adams Papers). printed: Boston Patriot, 8 May 1811. The memorial’s date is derived from its position in the Letterbook preceding the 18 Aug. letter to Robert R. Livingston, above, and also from the presence of two French translations of the memorial in the Koninklijk Huisarchief at The Hague. Both are headed by the notation “Ajouté á la Depéche de Vn du 20. Août 1782” (Attached to Vauguyon’s Dispatch of 20 August 1782), an indication that the Dutch were intercepting the French ambassador’s correspondence with Paris. Assuming that La Vauguyon would have sent a copy of the memorial to the Comte de Vergennes soon after he received it, 18 Aug. seems a likely date for its composition.
The memorial proposed that the Netherlands accede to the Franco-American Treaty of Alliance under the terms of Art. 10 of that treaty, which permitted “other Powers who may have received injuries from England” to join the alliance (Miller, TreatiesTreaties and Other International Acts of the United States of America, ed. Hunter Miller, Washington, D.C., 1931–1948; 8 vols., 2:39). In its ca. 18 Aug. form the memorial is more focused, but its substance is contained in the proposal that JA submitted to the Duc de La Vauguyon on 1 March (vol. 12:279–281). In his reply of 4 March, the ambassador indicated that he could not comment on the proposal because he lacked instructions, but he thought the time not right for such an initiative (same, p. 289–290). In a brief preface to the memorial as published in the Boston Patriot, JA stated that “I had prepared a memorial to the states general according to my instructions, but as the French ambassador procrastinated and the prospect of a negotiation for peace with England opened, I grew daily more and more indifferent about the triple or quadruple alliance, and said no more upon the subject.” Compare JA’s 1811 comment concerning his waning interest in an alliance with the comments in his letter of 6 Sept. to Robert R. Livingston, below.
